EXHIBIT AMENDMENT This Amendment, dated as of December 16, 2009 (this“Amendment”), is to the Purchase Agreement, dated as of November 2, 2009 (the “Purchase Agreement”), by and between GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., a Virginia corporation (the “Purchaser”); GTT-EMEA, LIMITED, a company organized under the laws of the United Kingdom (“Purchaser Europe”); WBS CONNECT, L.L.C., a Colorado limited liability company (“WBS LLC”); TEK CHANNEL CONSULTING, LLC, a Colorado limited liability company (“TEK Channel”); WBS CONNECT EUROPE LTD., a company formed under the laws of Ireland (“WBS Europe” and, together with WBS LLC and TEK Channel, the “Companies”); Scott Charter, an individual (“Charter”); and Michael Hollander, an individual (“Hollander” and, together with Charter, the “Sellers”).Any capitalized terms used but not defined in this Amendment have the respective meanings set forth in the Purchase Agreement. Recitals: A.Under Section 10.5 of the Purchase Agreement, the Purchase Agreement may be amended upon the execution by the Purchaser and the Sellers of a written instrument. B.The parties would like to amend the Purchase Agreement as provided in this Amendment. Agreement: In consideration of the foregoing and the mutual promises contained herein and in the Purchase Agreement, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Amendments. (a)Section 1.1(b)(iii) of the Purchase Agreement is hereby amended to change the reference therein to “seven hundred fifty thousand dollars ($750,000)” to instead refer to “two hundred fifty thousand dollars ($250,000)”. (b)Section 1.1(b) of the Purchase Agreement is hereby amended to add a new subsection (iv) thereof, providing in its entirety as follows: “the
